DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safavi, US 2014/0086077 A1 (Safavi hereinafter), in view of Kim et al., US 2017/0279507 A1 (Kim hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Safavi discloses an electronic device for adjusting an adjustable antenna (Further disclosed herein is an adaptive antenna method comprising calibrating a WLAN device, selecting an optimal antenna configuration, tracking the WLAN device performance; see Safavi, paragraph [0008]), comprising:
a storage medium storing a plurality of system modules (Also disclosed herein is an apparatus comprising a processor and a memory coupled to the processor, wherein the memory comprises instructions that cause the processor to calibrate a WLAN device, select an optimal antenna configuration, track the WLAN device performance; see Safavi, paragraph [0007]);

a wireless local area network (WLAN) card coupled to the antenna switch and obtaining a communication signal from the adjustable antenna (In an embodiment, the access point 200 may be generally to provide wireless communications to/from a WLAN device, to process and/or to analyze (e.g., a statistical analysis) electrical signal, and/or to communicate one or more control signals (e.g., to control the switching mechanism 202 via electrical connections 156a-156b); see Safavi, paragraph [0019]. Also see paragraph [0017], “the network connectivity device may comprise an access point, a router, a modem, a modem bank, an Ethernet card, a universal serial bus (USB) interface card, a serial interface, a token ring card, a fiber distributed data interface (FDDI) card, a WLAN card, a radio transceiver card, an air interface protocol radio transceiver card, a transceiver, a medium access controller, one or more antennas, an antenna array, an antenna switch”), wherein the communication signal comprises channel information (the performance measurements and/or statistical analysis may be employed to explore multiuser diversity (e.g., opportunistic user scheduling based on channel quality between the WLAN device and one or more clients); see Safavi, paragraph [0036]); and
a processor coupled to the storage medium (Included is an apparatus comprising a processor and a memory coupled to the processor; see Safavi, abstract), the antenna switch, and the wireless local area network (WLAN) card (see Safavi, Fig. 1, which 
Regarding claim 5, Safavi discloses a method for adjusting an adjustable antenna (Further disclosed herein is an adaptive antenna method comprising calibrating a WLAN device, selecting an optimal antenna configuration, tracking the WLAN device performance; see Safavi, paragraph [0008]), comprising:
enabling a storage medium to pre-store a plurality of system modules (Also disclosed herein is an apparatus comprising a processor and a memory coupled to the processor, wherein the memory comprises instructions that cause the processor to calibrate a 
coupling a wireless local area network (WLAN) card to an antenna switch and obtaining a communication signal from the adjustable antenna coupled to the adjustable antenna (In an embodiment, the access point 200 may be generally to provide wireless communications to/from a WLAN device, to process and/or to analyze (e.g., a statistical analysis) electrical signal, and/or to communicate one or more control signals (e.g., to control the switching mechanism 202 via electrical connections 156a-156b); see Safavi, paragraph [0019]. Also see paragraph [0017], “the network connectivity device may comprise an access point, a router, a modem, a modem bank, an Ethernet card, a universal serial bus (USB) interface card, a serial interface, a token ring card, a fiber distributed data interface (FDDI) card, a WLAN card, a radio transceiver card, an air interface protocol radio transceiver card, a transceiver, a medium access controller, one or more antennas, an antenna array, an antenna switch”), wherein the communication 
coupling a processor to the storage medium (Included is an apparatus comprising a processor and a memory coupled to the processor; see Safavi, abstract), the antenna switch, and the wireless local area network (WLAN) card (see Safavi, Fig. 1, which shows a control mechanism connected to a switching mechanism. Also see paragraph [0017], “the network connectivity device may comprise an access point, a router, a modem, a modem bank, an Ethernet card, a universal serial bus (USB) interface card, a serial interface, a token ring card, a fiber distributed data interface (FDDI) card, a WLAN card, a radio transceiver card, an air interface protocol radio transceiver card, a transceiver, a medium access controller, one or more antennas, an antenna array, an antenna switch”), and enabling the processor to access and execute the plurality of system modules (In the embodiment of FIG. 5, the operating environment comprises WLAN device 100 comprising a plurality of interconnected functional units, for example, for transmitting and/or receiving one or more RF signals (e.g., WiFi signals). In the embodiment of FIG. 5, the WLAN device 100 may generally comprise various functional units including, but not limited to a processor 102, an I/O device 104, a data storage device 106, a secondary storage 108, and the network connectivity device 110, arranged as shown in FIG. 5. In such an embodiment, the WLAN device 100 is configured to transmit and/or to receive a RF signal (e.g., a WiFi signal) (e.g., to/from one or more clients or users); see Safavi, paragraph [0045]), 
Regarding claims 1 and 5, Safavi does not explicitly disclose wherein the plurality of system modules comprise:
an operation system obtaining the channel information from the wireless local area network (WLAN) card; and
a signal capturing module obtaining the channel information from the operation system and configuring the antenna switch according to the channel information to adjust an antenna performance of the adjustable antenna.
In the same field of endeavor (e.g., communication system) Kim discloses a method related to enhanced antenna array that comprises wherein the plurality of system modules comprise:
an operation system obtaining the channel information from the wireless local area network (WLAN) card (In some cases, the feedback matrix or aspects of the feedback matrix may be referred to as channel estimation information. AP 105-a may use the channel characteristic information received from STAs 115 to determine which antenna array configuration to select; see Kim, paragraph [0052]. Also see paragraph [0003], “A wireless network, for example a wireless local area network (WLAN), such as Wi-Fi (e.g., IEEE 802.11) network may include an access point (AP) that may communicate with one or more stations (STAs) or mobile devices”); and
a signal capturing module obtaining the channel information from the operation system and configuring the antenna switch according to the channel information to adjust an antenna performance of the adjustable antenna (At 515, AP 105-b may evaluate channel characteristic information determined from the regular packet. Channel characteristic information may have been obtained by AP 105-b for each of the antenna 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kim regarding enhanced antenna array into the method related to adaptive antenna of Safavi. The motivation to do so is to selecting an antenna array for a beamforming antenna based on the channel characteristics information (see Kim, Fig. 3 and paragraphs [0002] and [0004]).
Regarding claim 2, Safavi discloses further comprising:
a controller coupled to the processor, the storage medium, and the antenna switch, wherein the signal capturing module instructs the controller to configure the antenna switch to adjust the antenna performance of the adjustable antenna (In an embodiment, as illustrated in FIG. 3, an adaptive antenna method 300 may generally comprise the steps of calibrating a WLAN device 302, selecting optimal antenna configurations 304, 
Regarding claim 6, Safavi discloses further comprising:
coupling a controller to the processor, the storage medium, and the antenna switch; and 
enabling the signal capturing module to instruct the controller to configure the antenna switch to adjust the antenna performance of the adjustable antenna (In an embodiment, as illustrated in FIG. 3, an adaptive antenna method 300 may generally comprise the steps of calibrating a WLAN device 302, selecting optimal antenna configurations 304, tracking the WLAN device performance 306, and waiting for a triggering event 308. In an embodiment when calibrating a WLAN device 302, based on the performance measurements (e.g., a spectral analysis) and/or statistical analysis results, an antenna configuration may be individually selected and/or implemented for each client. In an embodiment when selecting an optimal antenna configuration 304, the selected antenna configuration may be implemented; see Safavi, paragraph [0030]).

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safavi, US 2014/0086077 A1 (Safavi hereinafter), in view of Kim et al., US 2017/0279507 A1 (Kim hereinafter), as applied to the claims above and further in view of Liu et al., US 2015/0289247 A1 (Liu hereinafter).

Regarding claims 4 and 8, Safavi and Kim disclose the electronic device according to claim 2 and the method according to claim 6. Safavi and Kim do not explicitly disclose the following features.
Regarding claim 4, wherein the controller configures the antenna switch through general purpose input/ output (GPIO) commands.
Regarding claim 8, wherein the operation of enabling the signal capturing module to instruct the controller to configure the antenna switch to adjust the antenna performance of the adjustable antenna comprises:
enabling the controller to configure the antenna switch through general purpose input/output (GPIO) commands.
In the same field of endeavor (e.g., communication system) Liu discloses a method related to adaptive multi-antenna selection that comprises the following features.
Regarding claim 4, wherein the controller configures the antenna switch through general purpose input/ output (GPIO) commands (The MAC and network processor 333 may save data in the memory 335 for subsequent use, which is generated in any step of the method for adaptive antenna selection to be discussed as follows. The MAC and network processor 333 may issue commands to the programmable logic device 340 to control the switch module 320 to respectively couple the radio transceivers 331a and 331b with two of the antennas 310a to 310f The MAC and network processor 333 may issue commands to the programmable logic device 340 through a GPIO (General Purpose Input/Output) interface; see Liu, paragraph [0018]).
Regarding claim 8, wherein the operation of enabling the signal capturing module to instruct the controller to configure the antenna switch to adjust the antenna performance of the adjustable antenna comprises:
enabling the controller to configure the antenna switch through general purpose input/output (GPIO) commands (The MAC and network processor 333 may save data in the memory 335 for subsequent use, which is generated in any step of the method for adaptive antenna selection to be discussed as follows. The MAC and network processor 333 may issue commands to the programmable logic device 340 to control the switch module 320 to respectively couple the radio transceivers 331a and 331b with two of the antennas 310a to 310f The MAC and network processor 333 may issue commands to the programmable logic device 340 through a GPIO (General Purpose Input/Output) interface; see Liu, paragraph [0018]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kim regarding adaptive multi-antenna selection into the method related to adaptive antenna of Safavi and Kim. The motivation to do so is to selecting proper antenna combination for particular subscriber stations (see Liu, paragraph [0003] and [0005]).

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Suh et al., WO 2013/089790 A1: discloses a transceiver of WLAN Card that includes an antenna module, a radio module and a control module coupled to one another as shown in Fig. 1. The antenna module includes a waveform generator, a filter, an antenna, and an impedance-varying component (IVG). The antenna module is a time-variant antenna module that is capable of dynamically changing a resonance response of the antenna (see Suh, abstract and Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/19/2022